 STEWART-WARNER CORP.219Stewart-Warner CorporationandKathleenWalker.Case 13-CA-12773NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentDecember 3, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 27, 1974, Administrative Law Judge SidneyD. Goldberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that Respondent Stewart-Warner Corpo-ration, Chicago, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified.1.Delete paragraph 1(a) of the Administrative LawJudge's recommended Order and, in lieu thereof, sub-stitute the following:"(a) Promulgating, publishing, or maintaining in ef-fect any plant rule forbidding employees during non-working time and in nonworking areas, from circulat-ing petitions which constitute concerted activities forthe purpose of collective bargaining or other mutual aidor protection."2. Substitute the attached notice for that of the Ad-ministrative Law Judge.'In the absence of exceptions to the dismissal of the 8(a)(3) charge, weadopt,pro forma,the finding of the Administrative Law Judge that thedischarge of Kathleen Walker did not violate the ActAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THEAfter a trial in which all parties participated and hada chance to give evidence, a decision has been issuedthat we violated Section 8(a)(1) of the National LaborRelations Act, as amended, in the following respects;(1) by promulgating, publishing, or maintaining in ef-fect any plant rule forbidding employees during non-working time and in nonworking areas, from circulat-ing petitions which constitute concerted activities forthe purpose of collective bargaining or other mutual aidor protection; (2) by threatening to discharge any em-ployee who, at such times and at that place, circulatessuch petition.Based upon this Decision, the Board has or-dered us to post this notice to assure our em-ployees that any such rule, and any threats madein support of it, are hereby canceled and with-drawn; that WE WILL NOTagain issuesuch rule ormake such threats and that WE WILL NOT, in anyother similar or related manner, interfere with,restrain, or coerce them in the exercise of theirrights, under Section 7 of the National Labor Re-lationsAct, to carry on proper activities formutual aid or protection.STEWART-WARNER CORPORATIONDECISIONSIDNEY D. GOLDBERG, Administrative Law Judge: Thiscase, which was tried before me in Chicago, Illinois,on Feb-ruary 26, 1974, presents two issues: whether respondent pro-mulgated an unlawful no-solicitation rule, and whether itdischarged the charging party for engaging in protected ac-tivities.The amended complaint,' pursuant to Section 10(b) ofthe National Labor Relations Act, as amended (the Act),allegesthat Stewart-Warner Corporation (respondent or thecompany), on and after June 25, 1973, interfered with, re-strained, and coerced employees in their exercise of rightsprotected by the Act by promulgatingand maintaining ano-solicitation rule that was not only too broad in its terms,but which was directed against employees to cause them toterminate their activities against Local 1031, InternationalBrotherhood of Electrical Workers, AFL-CIO (the union). Italso allegesthat, on or about October 18, 1973, respondentdischarged Kathleen Walker because she engagedin unionand/or concerted activities for the purpose of collective bar-gainingor mutual aid or protection.Respondent answered, admitting that it had dischargedKathleen Walker but denying that it had done so because ofher protected activities and it denied that it had promulgatedand maintained an unlawful no-solicitation rule. The issuesso raised came on for trial before me as set forth above. Allparties were represented; they were afforded an opportunityIssued February 8, 1974,on a chargefiledOctober 31, 1973215 NLRB No. 47 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDto adduce evidence, cross-examine witnesses, and argue onthe facts and the law. Briefs filed by the General Counsel andby counsel for respondent have been considered.For the reasons hereinafter set forth in detail, I find thatrespondent, by the statements of Roy DePnest, its generalforeman, promulgated a rule prohibiting the distribution ofleaflets and the solicitation of support in concerted activitiesat all times on company property including prior to work andduring break periods, and that it thereby interfered with theprotected activities of its employees. I find, however, thatKathleen Walker was discharged for cause, namely, insubor-dination, rather than for concerted or otherwise protectedactivities.Upon the entire record herein, including the demeanor ofthe witnesses while testifying, I make the following:FINDINGS OF FACT1.The partiesa.The employerRespondent is a Virginia corporation which operates se-veral plants, including at least two in Chicago. The plant at1826West Diversey Avenue, with which this case is con-cerned, manufactures gauges and other components for au-tomobiles and other machines. It admits that it receives morethan $50,000 in imports each year and that it is an employerengaged in commerce. I so find.The West Diversey Avenue plant covers a square block andthe building is at least six stones high Its operations areorganized into departments. Those numbered 21, 22, and 24,all under the supervision of General Foreman Roy DePriest,are involved in this case. His assistant is Paul Balutis andthere are several "working foremen," not alleged to be super-visors, at the various assemblylines.The other companyofficials involved in this case are Philip Johnson, director ofindustrial relations, Lawrence Anderson, personnel director,and Ronald Eubanks,managerof hourly personnel.b.The unionLocal 1031, Independent Brotherhood of Electrical Work-ers,AFL-CIO, is admittedly a labor organization and itrepresents the production and maintenance employees of Ste-wart-Warner at the West Diversey Avenue plant. It has acollective-bargaining contract with the employer, the term ofwhich covers the period of the activities involved in this case.Robert J. Meyers is its treasurer and business agent forStewart-Warner. Netta Lohrmann is the union steward cov-ering departments 21, 22, and 24.2. Summary of eventsa.BackgroundWith the single exception described below, the facts hereinare undisputed.Kathleen Walker was hired by Stewart-Warner on Febru-ary 28, 1972, asan assembler,and she was thereafter pro-moted to calibrator. She voluntarily became a member ofLocal 1031 about 90 days after the commencement of heremployment. In November 1972, during the negotiation ofthe contract between the union and the company, severalemployees in the plant, including Walker, were dissatisfiedwith the terms being accepted by theunion.They also op-posed its officials and they decided to publish and distribute,to the employees at the plant,leafletsand a newsletterstatingtheir views. The newsletter was called "TALK BACK" and wasthereafter issued at irregular intervals of 2 or 3 weeks; itcalled attention to shortcomings on the part of Stewart-Warner or the plant officials and it upbraided the officials ofLocal 1031 for doing nothing about the conditions concern-ing which it complained. The articles in "TALK BACK" werenot signed and there was no disclosure of the names of thepersons involved in its publication.In January 1973,2 Walker was working on the night shiftin department 24 on the fifth floor. She applied to DePriestfor transfer to the day shift. It was on a Tuesday when shemade her application and DePriest promised her an answerby Friday. On the same day as she made this application fortransfer,Walker, who is white, and two other female em-ployees, who are black, received warningslipsfor poor work.The three employees concluded that the warning slips weremanifestations of racial bias, 'and they signed and filed agrievance. The following day Walker told her supervisor thatshe no longer wanted the transfer and asked her to so informDePnest. A week later, DePriest called Walker to his officeon the second floor and said he had a day-shift job for her indepartment 22, located on that floor; Walker said she nolonger wanted to transfer to day work, but DePriest said thathe had "no more use" for her in department 24, that she hadbeen "pokingher nose into things that weren't any of herbusiness," and that, if she refused to accept the transfer, shewould be "out on the street " She accepted the transfer andDePriest told her to start in department 22 the followingMonday and "to mind her own business."'b.Theno-solicitation ruleIn June, Walker was working in department 21, where herline supervisor was Charlotte Alexander. Walker and severalother employees were offended by Alexander's conduct inwhistling at them to attract their attention rather thancallingthem by name and by her cursing them. Several of the em-ployees, including Walker, met at the home of another em-ployee, Erica Krupak, on Tuesday, June 19, and they pre-pared a petition for signature by the employees. They decidednot to requestsignaturesat once but to determine how manyemployees would sign if requested. During the balance of thatweek, Walker talked with four or five fellow employees, tell-ing them that a petition was being prepared, and asking themwhether they would sign it or whether they had other ideasof how to deal with Alexander's abusive conduct. During thesametime, Krupak had copies of the petition made and, onFriday, she brought the petition to the plant and gave it toWalker, who put it in her locker.On Mondaymorning,Walker testified, she arrived at theplant at 7:10 a.m., although her starting time was not until2All dates hereafter are 19733This incident occurred more than 6 months prior to the filing of thecharge herein but was presented as "background evidence " DePnest didnot deny the statements attributed to him by Walker STEWART-WARNER CORP.2217:45. She showed the petition to two employees in the lockerroom and asked them to sign it; one said she would whenthere were other names on it and the other said she was afraidto do so because she was still a probationary employee.Walker then took the petition to the line area and showed itto an employee namedIrma,but Irma said she did not under-stand English. At that point, Walker testified, she was ac-costed by Alexander who said: "I understand you are gettingup a petition against me," to which she made a noncommittalcomment and Alexander then said: "That is okay. I amthrough with you. I am going to the office about it. That isit," and walked toward the office. Walker testified that shecontinued to talk with Irma for a few minutes and, when thestarting bellrang, she went to work. Shortly thereafter Alex-ander came back and took her to DePriest's office wherethere were, in addition to DePriest and his secretary, Assist-ant ForemanBalutisand the union steward, Lohrmann.According to Walker, DePnest greeted her by saying: "Iunderstand you are circulating a petition to get rid of Char-lotte.Are you?" and, when she answered "No," he said: "Ifyou are, I will fire you." At that point, Alexander said shehad witnesses and she left the office, returning shortly withemployees Irma, Angela Cordera, and Betty Arsenault. De-Pnest referred angrily to a leaflet and an issue of "TALKBACK" that had been distributed that day and said that thedistributions of these "have got to stop!" He then asked Ar-senault whether she knew anything about "a petition beingcirculated against Charlotte"; Arsenault said she had beenasked to sign one the. previous week but refused to saywhether it was Walker who asked her tosign.DePnest thensaid to Walker: "If I can prove you are circulating this peti-tion I will fire you," and sent her back to work. Later thatday,Walker testified, Alexander stated, in a loud voice butto no one in particular, that she was through with Walker andwas goingto get rid of herThe following day, Walker testified, she met Arsenault atthe coffee machine and asked her why she had told DePnestabout the petition; Arsenault answered that she would saywhat she pleased and became agitated, saying: "Do you wantto lose your job? I will tell him who asked me to sign."Arsenault started to walk away and Walker said, she testified"Iwill seeyou after work," whereupon Arsenault answered."If you try anything I will break your neck." Walker returnedto work and, shortly thereafter, saw Arsenault and Alexanderin an agitated conversation; both of them were crying, andthey went,toward DePriest's office. Walker was summonedto the office and,again, found Balutis and Lohrmann there.DePriest asked Walker if she had threatened Arsenault's life;she denied it and told DePriest the details of the conversationat the coffee machine,explainingthat her referenceto seeingArsenault after work was based upon the fact that they bothused the same bus and that she intended to talk with Ar-senault.Walker further testified that DePnest thereupon sent forArsenault and, when she came in, he asked her whetherWalker had threatened her; that Arsenault said "Yes" andDePriest asked her what Walker had said; that Arsenaultanswered that Walker had said she would "beat her ass"; andthat she,Walker, protested that that was not what she hadsaid.DePnest then made a remark about bringing in'somegloves, letting the two of them-her and Arsenault-fightand then he could fire both of them, but he asked Arsenaultwhether she had witnesses. Arsenault said she had, and thetwo she named were brought into the office, but they statedthat, while they could see that Walker and Arsenault wereangry, they could not hear what they said to each other.DePriest then sent Arsenault and her witnesses from theroom, Walker testified, and he said to her. "I don't knowwhat I am going to do with you, but I know you and Ericahave been circulating a petition against Charlotte.I am goingto have to do something." Walker denied circulating anypetition and DePnest said he was going to suspend her for 3days.When Walker asked what for, DePnest read to herfrom company rule number 1, attached to the collective-bargaining contract, something about creating a dis-turbance.'Walker then questioned DePriest about whathe meant by "creating a disturbance" and he answered: "Youand Erica have been circulating a petition. We can't havepetitions going around. I have eight witnesses that you havebeen doing that." Walker testified that she asked DePnest toprove it and that he said- "Betty said that you two werecirculating the petition," whereupon she said that it was Ar-senault'sword against hers. At this point DePnest said "Icould fire you. I have notes here on everything you have beendoing.You have been involved with threats before."5Walker again demanded proof and DePnest instructed hissecretary to preparea warningslip, tellingWalker that it wasa "final warning" and meant that, the next time, she wouldbe fired. He told her she could file a grievance on it and togo and punch out.DePnest's testimony concerning this incident differs insome degree from that of Walker, set forth above, and consti-tutes the single factual dispute in the caseDePnest testified that, on June 25, Alexander came to hisoffice, upset, and told him that "Walker was circulating apetition on the line to get rid of her and she wanted somethingdone about it"; that he asked her who else knew about it, andthat she named a couple of other employees, whereupon hecalledWalker and the other employees, Arsenault, Irma, andanother, intohis office. He asked them whether a petition wasbeing circulated on the line; Walker said "No" and the otherssaid "Yes," so he said, "I can't stand for lines being disruptedbecause of this and we couldn't tolerate it on Company timeand Company property. . ."6 He testified that he sug-gested that they all go back to work and forget about thematter; that the employees left; and that he administered nodisciplinary measures that day.The following day, DePriest testified, Arsenault came intohis office, shaken and crying, and she said that Walker hadthreatened her. DePnest called in the union steward and4The introductory portion of these rules states,inter aka"The failure ofany employee to abide by these rules will be cause for disciplinary actionwhich includes discharge in proper cases," and the rule numbered "1" starts"Causing a disturbance on Company property, such as might be caused byfighting or attempting bodily injury to another employee5DePriest testified that early in 1973 Betty Erle, a "working supervisor,"complained that she had been threatened by three employees, includingWalker, but the three had denied making-the threats and the matter wasdropped No reliance is placed on this testimony6On cross-examination,DePriest testified that he asked Walker whethershe was circulating a petition,that she said "no", and that he then said ifshe was "it couldn't be passed out or distributed on Company time orCompany property " 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalker After talking with both Walker and Arsenault, De-Priest gave Walker a 3-day suspension.Lohrmann testified that on June 25 she was called intoDePriest's office and found Walker and Alexander there.Alexander was upset and said that Walker "had a petitiongoing around against [her] to get rid of her." DePriest thenasked Walker if that was so and she said "No," whereuponAlexander said that there were people who could verify herstatement.DePriest sent for three employees, asked themwhether a petition was being passed around, and they said"Yes." DePriest then said, according to Lohrmann, that "thiswould have to be straightened out and that there couldn't beany of this kind of stuff going on in working hours."Walker filed a grievance over her suspension and a hearingon it was held with company and union officials present onJuly 6. At this meeting, the record shows, Walker, Meyers,DePriest, and Anderson, all made references to the petitionthat Walker was charged with circulating on June 25 and thetime of day when she circulated it. Walker testified thatDePriest stated that she had been suspended for circulatinga petition and making threats to Arsenault; that Andersonasked her whether she had circulated a petition and, when shesaid "no," he said: "It is company policy not to circulate apetition on company time or company property"; and thatMeyers then attempted to determine whether the activityoccurred "on company time."DePriest admitted that there was some discussion of thepetition at the grievance meeting, but he testified that he didnot recall whether Walker had attributed to him the state-ment "If you do start a petition you will be fired," and hetestified that he did not remember what was said at the meet-ing. He admitted, however, that the employees who had beencalled in by him on June 25 were again called into the griev-ance hearing and that they were questioned concerning thepetition, but he denied that he made any statement at thismeeting concerning when petitions were permissible. Ander-son's testimony also shows that the petition was discussed atsome length at the grievance meeting; he was not, however,asked whether he made the statement concerning petitionsthat was attributed to him by Walker. DePnest testified thatno employee had ever been disciplined for distributing a peti-tion "on his own time" and Anderson testified that he hadnever heard of any employee being disciplined for "distribut-ing literature or making a speech on Company time or prop-erty."It is not disputed that Arsenault was not available at thetime of the grievance hearing because she was no longeremployed by the company and that Walker's grievance wassustained; she was paid for the 3 days she had been suspendedand the matter was expunged from her record.c.Thedischargeof WalkerSometime in September, the company discharged RoyKemp, a black employee at another company plant inChicago. The "TALK BACK" group decided to take up hiscause and the leading article of the issue dated October8-12 carries the headline "REHIRE ROY KEMP " The text of thearticle accuses the union of failing to help Kemp and ofhelping the company. The next issue of "TALK BACK," datedOctober 16, also has a lead article headed "REHIRE ROYKEMP," but, sharing the upper half of the first page, is anarticle entitled "Walkout at Western Electric." The text ofthis article states that the walkout occurred without approvalby the union representing the workers there and that WesternElectric's management had called it a "wildcat strike," for thepurpose of discharging the participants. At the end of thisarticle, in large letters, appears the word "FLASH" and a state-ment that the workers at Western Electric had "won all theirdemands."According to both Walker and John Strucker, anotheremployee involved, the "TALK BACK" group of employees meton October 17 and decided to have a public meeting with theunion officials in the presence of company employees. It was,agreed that Walker would disclose her participation in the" TALK BACK" project' either by conducting the meeting or bymaking a speech in the employees' cafeteria at lunchtime thefollowing day; it was also agreed that a "TALK BACK" leafletwould be distributed the following morning announcing themeeting in the cafeteria and inviting the presence of Meyers,the union business agent, and Sam Patitucci, its chief steward.They agreed that reference would be made to the incident atWestern Electric but that no walkout or slowdown would beadvocated.The leaflet was distributed early the following morning andcopies came to the attention of Anderson, respondent's direc-tor of personnelHe testified that he notified the cafeteriamanager of the planned incident and instructed him, if therewas "any disruption of any consequence," to call the securitypersonnel; he also called the security manager, who said thathe had given instructions to his personnel to be ready. SinceAnderson had a luncheon engagement, he instructed Eu-banks, the manager of hourly personnel, to be present and tonote the events.The lunch period starts at 11:45 a.m. At a few minutesbefore 12, Walker stood up at one end of the dining room,said "Hello," stated her name and department, and an-nounced that she was from "TALK BACK". She then said thatit looked like neither Meyers nor Pattitucci would show upand she began to talk about the case of Roy Kemp; she saidthat the company had a reputation for racial discriminationand did not treat black or Latin workers the same as theytreated white workers, citing a specific case in which a blackman had been suspended for 10 days for visiting his wife, whoworked in another department, during the lunch period; shethen talked about safety and health conditions in the plant,the lack of a wheel chair on the third floor. Walker stated thatthe salaries of Meyers and the union president were triplethose of the workers and she said that they should be doingmore to represent the workers. She said that the people in-volved in "TALK BACK" felt that there should be more meet-ings like this one, that they wanted to discuss reopening thecontract in December, and that they wanted to discuss healthand safety conditions.With respect to Roy Kemp, Walkersuggested that the employees should call both Meyers andIWalker was chosen, they testified, because she is a woman and morethan half of the company's employees are women. They also took intoconsideration the fact that she was pregnant and had stated her expectationof beginning her maternity leave in December and that, in view of her pastdifficultieswith DePnest, it was unlikely that she would be permitted toreturn to work at the end of her maternity leave. STEWART-WARNER CORP.Anderson about it andput suggestionsconcerning it in thesuggestionbox. Walker testified that she referred to the walk-out at Western Electric but stated that the "TALK BACK" peo-ple did not advise a strike or a slowdown. She testified thatshe said it was a good example of cooperation among black,white, and Latin workers. Walker testified that she talked fora few minutesand then sat down to scattered applause. Afterlunch, she reutrned to work and worked until about 3 p.m.The testimony of Eubanks, who was sent to monitor theincident, did not contradict Walker's testimony. He testifiedthat she spoke for about 10 minutes and that only the final2 or 3 minutes were devoted to references to Western Electric,and he admitted that she had said that she was not advocatingeither a strike or a slowdown. He testified, however, that thetone of her voice, when she disavowed a strike or slowdown,was "sarcastic."About 2:30 that afternoon, Anderson returned from lunchand asked Eubanks what had happened in the lunchroom;Eubanks reported that Walker had made a brief talk and hegave Anderson its general contents. Their discussion, Eu-banks testified, took 5 to 10 minutes.Anderson testified that,just asEubanks was finishing hisreport concerningWalker's speech, there was a call fromJohnson, the company's director of industrial relations; thatJohnson asked him whether he knew what had happened inthe cafeteria; and that he told Johnson that Eubanks had justfinished giving him a report on it. Johnson instructed Ander-son to bring both Walker and DePriest to his, Anderson's,office; he told Anderson to call Walker's attention to theno-strike provision in the contract and to explain to her theneed to be careful in talking about slowdown.After receiving these instructions from Johnson, Andersontestified, he called DePnest and told him to come to his officeand to bring Walker with him. He told DePriest that Walkerhad given a talk in the cafeteria but did not go into detail; hesimply instructed DePriest to come to his office with Walker.DePriest testified that, when he received these instructionsfrom Anderson, he instructed his secretary to page Walkerover the public address system and that she did so, saying:"Kathy Walker: to the office" several times during a 2-minuteperiod.When Walker did not appear in response tohis secretary's paging,DePriest testified, he turned on themicrophone on his desk and, about 8 or 10 times during aperiod of about 3 minutes, he called: "Kathy Walker: cometo the officer." There was still no response, he testified, andthen Trudy Rhinehart, the "groupcaptain" of Walker's line,came in andsaid to him: "You are paging Kathy Walker andshe said that, if you want her, you can come out on the lineand see her." Upon receiving thismessage,DePriest testified,he instructed his assistant,Balutis,to go out to the line andtellWalker to come to his officeand Balutiswent out andreturned with the same message from Walker: that if hewanted to see her, he could come out to the line. DePnestthen telephoned Anderson and reported the situation; Ander-son said he would "get back to him." Anderson called backshortly and instructed him to take the union steward andsome witnesseswith him and to go out to the line and talktoWalker.'8As it was Anderson who wanted to talk with her, this cannot be con-strued as an instructionthat DePriest shouldacquiesceinWalker's demand-223DePriest testified that he called the union steward to theoffice and, in her presence, he again paged Walker severaltimeswithout result. He then took the stewardand Balutisand they went to Walker's workstation.DePriest testifiedthat he asked her whether she had heard him paging her andshe said that she had heard him; that he asked her why shehad not come to the office; and that she said she had "a ratetomake" and did not want to leave her position. DePriestthen said: "Any other time I have called you you have alwayscome, so now I want to see you in my office," but she said:"No, I am not going to go to your office." DePriest testifiedthat he repeated his request and she repeated her refusal; thattheir voices were becoming loud and the people in the areawere beginning to stop their work to note what was going on,so he said: "It leavesme no choice but to terminate you fordisobeying me." When Walker still refused to move, he testi-fied,he told her that she no longer worked for Stewart-Warner, that she had been terminated,and he again re-quested that she go to the office.When she hesitated,DePriest threatened to have a guard escort her from thebuilding and Walker finally picked up her things and went tothe office with him. In the office, DePriest testified,he againasked her why she had refused to come to the office andpointed out to her that his request might have been basedupon a call relatingto illnessin her family, but she remainedsilent.The notice of termination, signed by DePriest,statesthe reason for terminationas: "Insubordination-Failure andrefusal to follow foreman's instructions."Walker's testimony did not contradict that of DePriest inany respect. She testified that she heard herself paged first byDePriest's secretary and then by DePriest himsel' and thatDePnest's voice was loud and angry; that Rhinehart askedher whethershe wasn'tbeing paged; that, when she said shewas, Rlhinehart asked her why she didn't go to the office; andthat she said she had a rate to make and asked Rhinehart toask DePriest to come out to the line. She further testified thatRhinehart said: "Do you want me to tell Roy that?" and thatshe said "Yes." Walker testified that she then heard DePriestagain pageher and, shortly thereafter,Balutiscame to herand asked whether she wasn't being paged; she said "Yes"and Balutis said: "Do you want me to tell him that?" to whichshe againsaid "Yes." Walker testified that she then heardDePriest page the union steward and they both came out tothe line; that DePriest asked whether she had heardhim pageher and she said she had; that DePnest then asked why shehad not come to to office and she said: "Why can't you speakto me out here?" DePnest then said that it was a personalmatter and that he woulddiscussitwith her in the office, butshe answered: "You can speak here.It isokay with me." Atthat,Walker testified, DePriest said: "You areterminated";he turned to those in the vicinity and said: "Did everybodyhear that? She is terminated." Walker said she said to De-Priest "Why?" but, without answering her question, he said:"Are you going to come to the office nowor am I going tohave to call the guards to escort you out of here?" and thatshe picked up her purse and followed him to his office. Whenthey were in the office, Walker testified, DePriest instructedhis secretary to type upa terminationnotice for her and hetold her that it was Anderson who had wanted to see her. Shefurther testified that DePriest again asked her why she hadrefused to come to the office and that she answered that she 224 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad "a rate to make," whereupon DePriest replied: "It do-esn'tmatter. You could have written it down on the timesheet."3.Discussion and conclusionsa.Theno-solicitation ruleThe General Counsel contends that the evidence hereinproves that, on June 25, DePnest promulgated a rule prohib-iting "all petitioning" and that he threatened Walker withdischarge if she did so.Respondent contends that it is doubtful that the evidenceon this point proves anything, certainly not the establishmentof a too broad no-solicitation rule, and cites, in support of itsargument, four facts from the record: (i) the uncontrovertedtestimony of both DePriest and Anderson that "no employeehad ever been disciplined for distributing literature or makinga speech on company propertywhile on his owntime"(em-phasis supplied); (ii) the only written rule on the subject ofsolicitation prohibits "making unauthorized collections"; (iii)there was ample cause for DePnest to believe that Walkerhad threatened Arsenault on June 26 when he suspended her;and (iv) the decision was in favor of Walker on the grievanceshe filed over that suspension.Respondent's contentions are all irrelevant: the matters tobe determined in this phase of the case are: (i) what DePriestsaid on June 25 concerning the circulation of petitions and (ii)whether what he said constitutes the promulgation of a no-solicitation rule which interferes with, restrains, or coercesemployees in their exercise of rights guaranteed by the Act.Moreover, whether or not DePriest threatened discharge forviolation of thisrule isonly partly relevant on this phase ofthe case; it may be presumed that the employees to whom arule is promulgated will have no doubt that their employercan, if it wishes, enforce it.'Turning, now, to the evidence concerning DePriest's state-ment:Walker testified,that he asked her whether she was"circulatinga petition to get rid of Charlotte [Alexander]"and that, when the three other employees including Ar-senault werebrought in, he asked them only whether theyknew anything "about a petition being circulatedagainstCharlotte."Moreover, according toWalker,DePriest'sthreat to her was that, if he could prove she was "circulatingthis petition," he would fire her.DePriest testified that his first knowledge of the matter wasreceived when Alexander came to his office and told him that"Walker was circulating a petition on the line to get rid ofher."While DePriest's testimony at this point includes areference to "the line," it makes no mention of disruption ofwork, but its emphasis is upon Alexander's distress over thecirculation of the petition.10DePriest's testimony shows9The interference with employeerights apsesfrom thepromulgation andmaintenanceof the rule, the company's failure to enforce it against a particu-lar employee at a particular time cannotserve to avoida finding of violationof the Actbasedthereon See:Farah Manufacturing Company,187 NLRB601, 602 (1970), enfd 450 F 2d 942 (CA. 5, 1971)10When hewas first askedwhat Alexander told him,DePnest testifiedthat shemade the above statementand, when asked whetherthis was all shesaid, he answered "Yes " Shortly thereafter DePriestwas againasked forAlexander's "exactwords" andhe answered"That Kathy Walker wasthat he had no personal knowledge of what Walker had doneand Alexander was not called as a witness. Accordingly, therewas nothing upon which DePriest could base a belief that theline was being disrupted when, he claimed, he said that hecouldn't stand for it being disrupted. Moreover, DePnest'sown testimony concerning his investigation, through hisquestioning of the three employees, was directed toward de-termining whether a petition was being circulated on the line,not whether its circulation interrupted or interfered with theemployees' productivityOn cross-examination, it is to benoted, DePriest dropped any reference to disruption of workand testified that he told Walker that a petition "couldn't bepassed out on Comapny time or property."Lohrmann, the union steward and the only other partici-pant in that meeting who testified, must be regarded as animpartial witness, sinceWalker made herself as much anirritant to the union as she did to the company. Her testimonyshows that DePnest's soleexpressed concern was with thecirculation of a petition and that he made no reference to anywork "disruption."Finally,Meyers testified that, at the grievance hearing onJuly 6, DePriest's own statement of his position was that hehad called in Walker and the other employees because "therehad been a complaint about starting a petition," and DePriestdid not contradict this testimony. Meyers also testified thatthe only reference to "disruption" was by Anderson when hegave that, together with Walker's threat to Arsenault, as thecompany's reason for giving Walker a 3-day suspension onJune 26.In view of the testimony of Lohrmann and Meyers, as wellas that of DePriest on cross-examination, I find that DePriestdid not rely upon any "disruption" caused by the circulationof the petition and that the referencesin histestimony to such"disruption" were afterthoughts. I find that DePriest ad-dressed himself solely to the circulation of the petition andthat he said that no petition could be circulated "on Companytimeor property." I also find that this constituted the pro-mulgationof a rule and that DePnest had the authority to doso on behalf of the company."The basic Board rule concerning solicitation, as set forthinStoddard-Quirk Manufacturing Co.,138 NLRB 615, 617(1962), is that:an employer may in the normal situation make and en-force a rule forbidding his employees to engage in suchunion solicitation during working time ("working timeis for work"), but that a broad rule banning such activityduring nonworking time is presumptively invalid.circulating a petition to get rid of her " When again asked whether that wasall that Alexander said, this time DePriest added "And she had the linedisrupted because of trying to get people to sign it " It is to be noted thatrespondent did not call Alexander as a witnessi iWalker also testified that, at the grievance meeting, Anderson stated"It is Company policy not to circulatea petitionon Company time orCompany property " Anderson's testimony shows that, although the issueunder consideration was the validity of Walker's suspension on June 26,there was discussion of whether she had circulated a petition on June 25Anderson could not recall Walker's statement that DePriest had threatenedher with discharge if she circulated a petition and he did not specificallydeny making the statement attributed to him by Walker In my opinion,however, this evidence is insufficient for a finding that Anderson made thestatement as testifiedby Walker STEWART-WARNER CORP.Evolving from this basic rule are the individual adjudica-tions of the Board dealing with specific employer promulga-tions, particularly those in vague or general terms. The pre-cise term "working time," used by the Board in itsformulation of the general rule, is quite different from thephrase "on Company time and Company property" used byDePriest in promulgating his oral rule. The attempt to pro-hibit solicitation "on Company time and Company property"obviously encompasses much more than an employee's"working time"; there are periods of time during which theemployee is on company property but not at work-whengetting from the entrance to his work station, prior to begin-ning work, during lunch and break periods, and at othertimes when he is not actually working. Similarly, being on"company time" does not necessarily mean the same thing as"working time" since getting from the timeclock to the workstation and breaks of necessity, at least, are customarily oncompany time."To the extent, therefore, that the rule is ambiguous, andconveys to employees a prohibition of protected activity thatismore extensive than permissible, respondent must assumethe burden of the ambiguity it created.13The rule identical to that promulgated by DePriest, prohib-iting protected activity" "on company time or property,"has been repeatedly condemned by the Board as reasonablylikely to be interpreted by employees as a prohibition of solici-tation during nonworking time.15 In the absence of any evi-dence showing justification for the rule, I find that DePriest'spromulgation of it on June 25 interfered with, restrained, andcoerced employees in their exercise of rights guaranteed bythe Act and violated Section 8(a)(1) thereof.Since the promulgation of the rule was an unfair laborpractice under Section 8(a)(1) of the Act, DePnest's threat todischarge Walker if she violated it was,a fortiori,also viola-tive of Section8(a)(1).16b.Thedischargeof WalkerThere is no dispute concerning the events leading to thedischarge of Walker.The General Counsel contends thatWalker's insubordination in refusing to go to the office wasnot the reason for her discharge,but that the discharge wasthe culmination of "a series of disciplinary steps taken againsther by respondent whenever she engaged in protected activi-ties" and that it was the final step in the company's efforts,12DePriest testified that, in each hour, the company considers8minutesas "fatiguetime" and does not expect productive work In addition, thecontract contains provisions for 10-minute breaks in each of the two 4-hourperiods of work and there is a provision for a short "clean-up" period beforethe end of the day All of these appear strongly to be "companytime", i e ,paid time, although clearly not "working time ""Avon Convalescent Center, Inc,200 NLRB 702 (1972), enfd 490F 2d 1384 (CA 6, 1974),FarahManufacturing Co,187NLRB 601(1970), enfd 450 F 2d 942 (C A 5, 1971),NLRB v Harold Miller,Herbert Charles and Milton Charles, Co-partners, dlb/a Miller-Charlesand Company,341 F 2d 870, 873-874 (C A 2, 1965), enfd 148 NLRB1579 (1964)14That concerted expression of dissatisfaction with working conditions isprotected activity, seeK-Mart Enterprises, Inc.,202 NLRB 353 (1973).15WIPO, Inc.,199 NLRB 649 (1972);Marlene Industries Corporation,166 NLRB 703 (1967), enfd. 406 F 2d 886 (C A 6, 1969) See alsoSouth-ern Electronics Co., Inc,175 NLRB 69, 72 (1969), enfd 430 F 2d 1391(C.A 6, 1970),striking down, as presumptively invalid, a rule barring solici-tation "of any kind on company property during working hours "16Joseph Horne Co,186 NLRB 754 (1970)225that day, "to warn her against continuing her protected ac-tivities." The General Counsel also contends that, even if herinsubordination was a reason for discharge, it was not respon-dent's only reason for discharging Walker and that, but forher protected activities, she would not have been discharged.The principal difficulty with the General Counsel's argu-ment isthat, on this record, it is not convincing. Anderson'sdirection to DePnest that he bring Walker to the personneloffice where he could talk with her, although it is clear thathe intended to talk with her about her speech, a protectedactivity, does not disclose either animusagainstsuch activityor an intention on his part to punish her for it. DePnest'srequest that Walker come to his office, although no reason forthe request was included, was not unreasonable and it wasclearly within DePriest's prerogatives as a representative ofmanagement.Walker's refusal itself, and much more hermannerof refusing, constituted insubordination to a degreethat the supervisor could not tolerate without completelylosing his authority to control or supervise the employeesunder his supervision."Walker's own testimony clearly shows that it was her in-subordination in refusing a proper request that led to herdismissaland there is nothing in this record that would justifyan inference that Walker's protected activities, on that day orat any other time, contributed in any degree to respondent'saction in discharging her. Accordingly, I find that Walkerwas discharged for cause and that the complaint, insofar asit alleges that she was discriminated against for her union orconcerted activities, must be dismissed.4.The effect of the unfair labor practices upon commerceThe activities of respondent, set forth in findings of factnumbered "2" and "3," occurring in connection with itsoperations set forth in finding of fact numbered "1," have aclose, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.5.The remedyHaving found that respondent, by promulgating a ruleforbidding its employees from conducting activities protectedby the Act and by threatening them with discharge therefor,engaged in an unfair labor practice, I shall recommend thatit cease and desist therefrom.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section2(5) of the Act.2. Theunion is alabororganization within the meaning ofSection 2(2) of the Act.17DePriest testified that, although Walker's was the most flagrant case ofinsubordination that he had encountered, all other employees who wereinsubordinate had been discharged No evidence contradicting this tes-timony was produced 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Roy DePnest is a supervisor of respondent within themeaning of-Section 2(11) of the Act and acted as its agentherein.4.By promulgating a rule prohibiting the circulation ofpetitions "on Company time or property," respondent inter-fered with, restrained, and coerced employees in their exer-cise of rights guaranteed by the Act and committed an, unfairlabor practice within themeaningof Section 8(a)(1) of theAct.5.By threatening to discharge Kathleen Walker if shecirculated a petition "on Company time or property," re-spondent interfered with, restrained, and coerced employeesin their exercise of rights guaranteed by the Act and commit-ted an unfair labor practice within the meaning of Section8(a)(1) of the Act.6.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, onthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER1eRespondent, Stewart-Warner Corporation, its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Promulgating, publishing, or maintaining in effect anyplant rule forbidding employees from circulating "on Com-pany time or property" petitions which constitute concertedactivities for the purpose of collective bargaining or. othermutual aid or protection.(b) Threatening to discharge employees for circulating pe-titions of the said nature at the said times or place.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their right toself-organization, to form, or assist any labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Post at its plant at 1826 West Diversey Avenue,Chicago, Illinois, copies of the attached notice marked"Appendix."19 Copies of said notice, on forms provided bythe Regional Director for Region 13, after being duly signedby its representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 13, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.The allegations of the complaint, insofar as not found bythe Decision to be violative of the Act, are hereby dismissed.18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Orderof the National LaborRelations Board "